Citation Nr: 1314774	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-05 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right upper arm disability.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to February 1975.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  This case was remanded by the Board in June 2011 for additional development.


FINDING OF FACT

The preponderance of the competent and credible evidence of record demonstrates that the Veteran's currently diagnosed right upper arm disability is not related to military service.


CONCLUSION OF LAW

A right upper arm disability was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2007, September 2008, and July 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

A May 1974 service emergency room report stated that the Veteran had been in a motor vehicle accident.  On examination, the Veteran's arms did not have any limitation of motion, but there were abrasions on his right hand.  The Veteran was subsequently placed on a restricted profile for seven days due to a sore hand and arm.

A May 1974 service medical report stated that the Veteran's abrasions were healing.

In an October 1974 service medical report, the Veteran complained of a mildly tender mass in the right triceps area since a motor vehicle accident in May 1974.  On physical examination, there was a fibrous linear structure palpated subcutaneously in the right triceps area, though the Veteran's arm had normal function.  The impression was possible scar formation subcutaneously on the right arm.

In an October 1974 service neurology consultation report, the Veteran complained of occasional tenderness in the right tricep area since a motor vehicle accident in May 1974.  On subsequent neurological examination, the Veteran complained of pain and a lump on the triceps muscle for the previous six months with pain around the elbow with exertion.  On physical examination, there were no abnormalities.  The impression was questionable resolving hematoma of the triceps.

A November 1974 service medical report stated that the Veteran had gone to a neurological consultation but had been told that nothing was found to be wrong with him and he was instructed to report to sick call if he continued to experience elbow pain.  The Veteran complained of right elbow pain after throwing a football.  The impression was questionable bursitis of the right elbow.

A second November 1974 service medical report stated that the Veteran complained of a sore tricep in his right arm which had been bothering him since May when he was involved in a motor vehicle accident.

In a December 1974 service medical report, the Veteran complained of pain in his right forearm and elbow after it was exposed to cold, with right arm cramping whenever he was in the cold.

In a January 1975 service medical report, the Veteran complained of pain in his right wrist.  On examination, there was no swelling or discoloration.  The examiner stated that there was no apparent reason for the pain.

On a January 1975 service separation report of medical history, the Veteran denied having, or ever having had, a painful or 'trick' shoulder.  On physical examination, no right arm abnormalities were noted.

After separation from service, in an April 1976 VA medical examination report, the Veteran complained of intermittent pain on the back of his right arm when throwing balls or playing sports.  He reported that the pain lasted for about one hour.  On physical examination, there were no abnormalities of the right arm or shoulder.  The diagnosis was status, arthralgia, right arm, post traumatic.  On neurological examination, no abnormalities were noted.  The relevant diagnosis was absence of neurological deficit.

An October 1986 private industrial injury report stated that the Veteran had been injured on October 14, 1986, when he experienced a right shoulder injury while pulling a cart.  He reported experience pain in his right shoulder with certain movements since that time.  After physical examination, the assessment was mild muscle strain, right shoulder.

A November 1986 private industrial injury report stated that the Veteran was being rechecked for an industrial injury.  After physical examination, the assessment was tendonitis.

In a November 1986 private industrial injury report, the Veteran complained of right shoulder pain.

In a December 1986 private industrial injury report, the Veteran complained of decreased use of the right shoulder.  After physical examination, the assessment was muscle strain, right shoulder.

In a January 1987 private industrial injury report, the Veteran reported that his right shoulder was not any better.  After examination, the assessment was rule out rotator cuff injury.

A March 1988 Worker's Compensation form stated that the Veteran had incurred a right shoulder injury in the course of his employment on March 3, 1988.  He was expected to return to work the same day.

A March 1988 Worker's Compensation form stated that the Veteran had incurred a right shoulder injury in the course of his employment on March 15, 1988.  He was expected to return to work the same day.

An October 1988 private medical report stated that the Veteran had injured his right elbow on October 15, 1988, while at work when he struck it on a garage.  After physical examination, the diagnosis was recurrent olecranon bursitis, right elbow.  The Veteran was also noted to have vague pain symptoms along the right shoulder and forearm, but the examiner did not think they were related to his right elbow condition.

A June 1989 Worker's Compensation form stated that the Veteran had incurred a right shoulder, right upper arm, and back injury in the course of his employment on June 13, 1989.  He was expected to return to work the following day.

An October 1991 private medical report stated that the Veteran had injured his back and coccyx when he fell on wet leaves at work.  The diagnoses included degenerative joint disease of the shoulders secondary to chronic overuse from climbing and overhead lifting, as well as chronic myalgias secondary to degenerative joint disease, with shoulder and neck pain.  Numerous private medical records document complaints and treatment for right shoulder symptoms after October 1991.  The medical evidence of record shows that a right upper arm disorder has been consistently diagnosed since October 1991.

A May 1993 private medical report stated that the Veteran was seen for multiple complaints, including right shoulder pain.  The report stated that the Veteran was "musculoskeletally well without any prior problems" prior to an October 28, 1991, injury when he fell at work.  It was reported that the Veteran had not worked since that accident.  After physical and diagnostic examination, the diagnosis was chronic pain syndrome.

In a second May 1993 private medical report, the Veteran complained of myalgias, including in the shoulder region, since an injury when he fractured his coccyx over a year before.

A July 1993 Wisconsin Worker's Compensation decision stated that the Veteran injured himself when he fell at work in October 1991, resulting in multiple complaints including shoulder problems.  The decision stated that a previous medical examiner stated that the fall did not cause the Veteran's shoulder problems, and that those problems were due to climbing/overhead lifting, and degenerative joint disease.  The decision also found that the Veteran's shoulder disability was not caused by the fall, and noted that the Veteran claimed he did not have any neck or shoulder problems before the fall.

A February 1994 Social Security Administration decision found that the Veteran had experienced extreme pain in multiple locations, including his shoulder, since an October 1991 work-related incident.

In an April 2005 private medical report, the Veteran complained of chronic shoulder pain which he related partly to a motor vehicle accident in 1974.

In a January 2007 private medical report, the Veteran complained of right shoulder pain.  He did not recall a specific injury, but recalled having shoulder pain in the past.  He stated that his shoulder pain was more severe on the left in 2003, and recalled a motor vehicles accident a number of years before and wondered if it caused some of the changes in his neck, back, and shoulders.

In a March 2007 VA outpatient medical report, the Veteran complained of bilateral shoulder pain since a motor vehicle accident in 1974.

In an April 2007 private medical report, the Veteran complained of chronic shoulder pain which he related to a motor vehicle accident in 1974.

In a July 2007 private medical report, the Veteran complained of right shoulder pain which he related to a motor vehicle accident in service.

An October 2007 VA joints examination report stated that the Veteran's claims file had been reviewed.  After a review of the Veteran's reported history, physical examination, and diagnostic testing, the relevant diagnosis was degenerative joint disease affecting the shoulders.  The examiner opined that the Veteran's shoulder conditions and right arm condition were not caused by the injuries shown in service.  The opinion stated that these conditions were secondary to his significant degenerative joint disease and fibromyalgia.  The Veteran's fibromyalgia was stated to be of an unknown etiology and there was no evidence in medical literature that a single event caused fibromyalgia.  The examiner also noted the absence of any right arm disorder on discharge examination and VA examination in 1976.  It was further noted that the Veteran had significant injuries over the ensuing 30 years, including a Workers Compensation claim in 1991, where the Veteran testified that his post-service fall and fractured coccyx caused his shoulder problems.  Finally, the examiner noted that the Veteran had documented shoulder injuries in 1986 and 1987.

In December 2007 and January 2008 VA medical reports, the Veteran complained of bilateral shoulder pain which he related to a motor vehicle accident in 1974.

In a March 2008 private medical report, the Veteran complained of right shoulder pain which he related to a motor vehicle accident in 1974.  He reported that he had never been able to throw a ball overhand since that time.  A letter dated the same day from the same private physician stated that the Veteran related a long history of right shoulder pain to a motor vehicle accident in 1974.  He reported that he had not been able to throw overhand or drive with is right arm since that time.  The physician stated that a review of the photographs and the Veteran's account of the accident indicated that there was probably significant injury at the time.

In a December 2012 VA arm examination report gave diagnoses of right arm pain, right elbow bursitis, right shoulder tendonitis, and bilateral shoulder degenerative osteoarthritis.  Following physical examination, the examiner also reviewed the Veteran's claims file and the Veteran's reported history, specifically including the records covering his in-service motor vehicle accident and post-service injuries.  The examiner then opined that the Veteran's right arm disability was less likely than not incurred in or caused by service.  The rationale stated that no musculoskeletal abnormalities were noted in-service, including subsequent to the motor vehicle accident, or within one year after separation from service.  In addition, the examiner emphasized that the Veteran had a significant post-service injury and, at the time, related all of his right shoulder pain to that injury.  The examiner further stated that the Veteran's osteoarthritis was related to the natural progression of the disease.

The preponderance of the competent and credible evidence of record demonstrates that the Veteran's currently diagnosed right upper arm disability is not related to military service.  While the Veteran's service treatment records include complaints of multiple right arm symptoms following an in-service motor vehicle accident, no musculoskeletal abnormalities were found and no musculoskeletal diagnosis was given at that time or within one year of separation from service.  In addition, while the Veteran has a current diagnosis of a right upper arm disability, there is no evidence of record that a musculoskeletal right upper arm disability was diagnosed prior to October 1986, over 11 years after separation from military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In addition, the preponderance of the medical evidence of record relates the Veteran's currently diagnosed right upper arm disability to post-service injuries as well as naturally progressing degenerative arthritis.  This medical evidence of record includes multiple private medical reports in the 1980s and 1990s which relate the Veteran's contemporary right arm complaints to post-service injuries and employment.  In addition, the October 2007 VA joints examination report opined that the Veteran's shoulder conditions and right arm condition was not caused by the injuries shown in service, while the December 2012 VA arm examination report opined that the Veteran's right arm disability was less likely than not incurred in or caused by service.  There are multiple medical reports which record the Veteran's own commentary on the etiology of his right arm disability.  However, the vast majority of these reports simply transcribed the Veteran's statements without providing medical commentary.  As such, these reports constitute lay evidence, not medical evidence.

The only other medical report of record which provides medical commentary on any relationship between the Veteran's currently diagnosed right upper arm disability and service is the March 2008 letter from a private physician.  While that letter included the Veteran's own commentary regarding the etiology of his right arm disability, it did not actually state that any currently diagnosed arm disability was related to service.  The only relevant etiological comment made was that the Veteran probably incurred "significant injury at the time" of the 1974 motor vehicle accident.  Absent any commentary regarding the nature of this injury and how it relates to a currently diagnosed right arm disability, the March 2008 letter does not provide competent medical evidence which relates any currently diagnosed right arm disability to service.

Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this case, the Veteran claims that his right upper arm disability is related to an in-service injury that he experienced in 1974.  However, the Veteran is not competent to state whether any of his currently diagnosed right arm disabilities are related to the 1974 motor vehicle accident or one or more of his multiple post-service injuries.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The Board notes that the Veteran's lay statements are competent to demonstrate continuity of symptomatology of osteoarthritis.  38 C.F.R. § 3.307, 3.309 (2012); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Board does not find the Veteran's reports of the history of his right arm disability to be credible as has statements are directly contradicted by his previous statements of record.  Specifically, when the Veteran filed his Worker's Compensation claim for an injury sustained in October 1991, he claimed that he had experienced no musculoskeletal problems prior to the injury, and believed that all of his symptoms, including right arm and shoulder symptoms, were related to the October 1991 injury.  Such claims directly contradict his current reports of experiencing right upper arm symptoms continuously since the 1974 motor vehicle accident.  Accordingly, the Board finds the Veteran's lay statements that his current right arm symptoms began in service and existed continuously after separation from service are not credible.  Thus, there is no competent and credible evidence of record that relates the Veteran's currently diagnosed right upper arm disability to military service.  As such, service connection for a right upper arm disability is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the competent and credible evidence of record demonstrates that the Veteran's currently diagnosed right upper arm disability is not related to military service, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right upper arm disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


